NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3609-15T2


PAUL A. REAGAN,

        Plaintiff-Appellant,

v.

JENNIFER L. RYAN,

        Defendant-Respondent.




              Submitted May 16, 2017 – Decided June 6, 2017

              Before Judges Koblitz and Mayer.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Atlantic County, Docket No. FM-01-995-11.

              Cynthia   Ann       Brassington,       attorney      for
              appellant.

              Jennifer L. Ryan, respondent pro se.
PER CURIAM

       Plaintiff appeals from a March 18, 2016 order denying his

motion to recalculate child support.1        We affirm.

       The facts relevant to this appeal are undisputed. The parties

entered into a Consent Final Judgment of Divorce (JOD) on July 31,

2012.   The JOD provided that the parties share joint legal custody

of their daughter, Z.R., born February 10, 2006.           Plaintiff was

designated as the parent of primary residence.             Defendant was

allowed two overnights per week from 4:00 p.m. on Sunday until

7:00 p.m. on Tuesday.       In addition, defendant was permitted one

weeknight dinner with Z.R.        The JOD provided that child support

would be calculated upon the expiration of plaintiff's payment of

limited duration alimony.

       When plaintiff's alimony obligation terminated, plaintiff

filed a motion to calculate child support. By order dated December

9, 2014, Judge Michael J. Blee required defendant to pay $10.00

per week in child support.        Judge Blee calculated child support

using a shared parenting worksheet despite plaintiff's argument

that    a   shared   parenting   worksheet   was   inappropriate   because




1
  Plaintiff's motion sought other relief as well.        However,
plaintiff's appeal is limited to the denial of recalculated child
support.


                                     2                             A-3609-15T2
defendant did not have separate sleeping accommodations for Z.R. 2

In calculating child support, the judge considered plaintiff's

non-taxable annual pension of $58,588.08, plus plaintiff's annual

gross taxable income of $26,930.66, and defendant's annual gross

income of $23,425.00.

     Both parents resided in Atlantic County from the date of the

JOD until September 2015.     In 2015, plaintiff moved from Atlantic

County to Burlington County.     In February 2016, plaintiff filed a

motion   requesting   the   following   relief:   modification   of   the

parenting schedule based upon plaintiff's relocation to Burlington

County; modification of child support due to defendant's increased

earnings; and transfer of venue to Burlington County.

     On March 18, 2016, Judge Jeffrey D. Light granted plaintiff's

motion in part.   The judge modified defendant's parenting schedule

to allow Z.R. to spend three weekends per month with defendant and

additional summer vacation time.        Judge Light denied plaintiff's

motion to recalculate child support and transfer venue.

     Because the judge reduced defendant's parenting time to three

weekends per month, the number of overnights exercised by defendant

decreased from 104 overnights per year to 72 overnights per year.

Judge Light calculated child support using a shared parenting


2
  Defendant was living in a two-bedroom condominium with her
mother.

                                   3                             A-3609-15T2
worksheet and, based upon the parties' financial information,

determined that defendant did not have a child support obligation.

However, the judge ordered defendant to continue payment of child

support at $10.00 per week because parents have a                      statutory

obligation to provide child support to the best of each parent's

ability.

     In    calculating        child   support,      Judge   Light     took     into

consideration      that   plaintiff      moved     from   Atlantic    County     to

Burlington      County,   a   distance       of   approximately   fifty      miles.

Plaintiff's unilateral move necessarily affected the parenting

time schedule as defendant had to commute an hour and fifteen

minutes    to   see   Z.R.      Plaintiff's       relocation   also   eliminated

defendant's ability to share dinner with Z.R. during the school

week as contemplated in the JOD.

     As for use of a shared parenting worksheet rather than a sole

parenting worksheet, Judge Light determined that it was unfair for

plaintiff to relocate, thereby reducing defendant's parenting time

with Z.R., and to receive an increase in child support under the

circumstances.

     Plaintiff argues the judge abused his discretion by deviating

from the New Jersey Child Support Guidelines (Guidelines) in using

a shared parenting worksheet rather than a sole parenting worksheet

to calculate child support.

                                         4                                A-3609-15T2
     A trial court's determination of a child support award is

reviewed under the abuse of discretion standard. Jacoby v. Jacoby,

427 N.J. Super. 109, 116 (App. Div. 2012)(citations omitted).

"When reviewing decisions granting or denying applications to

modify child support, we examine whether, given the facts, the

trial judge abused his or her discretion."    J.B. v. W.B., 215 N.J.
305, 325-26 (2013)(quoting Jacoby, supra, 427 N.J. Super. at 116).

We accord particular deference to judges in the Family Part

"because of [their] 'special jurisdiction and expertise' in family

matters."    Harte v. Hand, 433 N.J. Super. 457, 461 (App. Div.

2013)(quoting Cesare v. Cesare, 154 N.J. 394, 412 (1998)).    Unless

a child support award is "manifestly unreasonable, arbitrary, or

clearly contrary to reason or to other evidence, or the result of

whim or caprice," we will not disturb the award.    Foust v. Glaser,

340 N.J. Super. 312, 315-16 (App. Div. 2001)(internal quotation

marks and citations omitted).

     The Guidelines are set forth in Appendix IX-A and IX-B to

Rule 5:6A.    Rule 5:6A   provides:

            The guidelines set forth in Appendix IX of
            these Rules shall be applied when an
            application to establish or modify child
            support is considered by the court.        The
            guidelines may be modified or disregarded by
            the court only where good cause is shown. Good
            cause shall consist of a) the considerations
            set forth in Appendix IX-A, or the presence
            of other relevant factors which may make the

                                  5                          A-3609-15T2
          guidelines   inapplicable  or   subject   to
          modification, and b) the fact that injustice
          would result from the application of the
          guidelines. In all cases, the determination
          of good cause shall be within the sound
          discretion of the court.


     Both the Rule and Appendix accord family judges discretion

to deviate from the Guidelines.       See Lozner v. Lozner, 388 N.J.

Super. 471, 480 (App. Div. 2006)(citing Ribner v. Ribner, 290 N.J.

Super. 66, 73 (App. Div. 1996)).       "The Child Support Guidelines

are not cast in stone, but are in fact guidelines, subject to

deviation as a matter of fairness on a case-by-case basis."

Fichter v. Fichter, 444 N.J. Super. 205, 215 (Ch. Div. 2015).

Among the factors that may be considered by the family court when

establishing a child support award are: the "[s]tandard of living

and economic circumstances of each parent," "[a]ll sources of

income and assets of each parent," the "[e]arning ability of each

parent," and "[a]ny other factors the court may deem relevant."

N.J.S.A. 2A:34-23(a).

     Applying this standard of review, we find Judge Light's child

support award in this case was not an abuse of discretion.        The

judge considered that plaintiff earned three times more than

defendant earned.   Additionally, the judge weighed plaintiff's

relocating approximately one hour and fifteen minutes farther from

defendant under the "fairness" factor in determining the child

                                  6                          A-3609-15T2
support award.       Here, the judge found that the use of a sole

parenting   worksheet      would    result     in    a   penalty   to   defendant.

Defendant   wanted    to    exercise     more       parenting    time   with    Z.R.

However, plaintiff's relocation made it impossible to abide by the

parenting schedule agreed upon in the JOD.

     The    judge's     award      was   not        arbitrary,     capricious     or

unreasonable given the facts before the court. The judge exercised

his discretion and deviated from the Guidelines based upon the

disparity in the parties' income as well increased travel distance

required to enjoy parenting time with Z.R.

     Affirmed.




                                         7                                 A-3609-15T2